         Case 1:20-cv-00880-YK Document 48 Filed 01/25/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BEULAH O’DONNELL,                            :
    Plaintiff-Counterclaim                   :
    Defendant                                :       No. 1:20-cv-00880
                                             :
              and                            :       (Judge Kane)
                                             :
GLEN BOYER,                                  :
     Intervenor-Plaintiff-                   :
     Counterclaim Defendant                  :
                                             :
              v.                             :
                                             :
NORTH AMERICAN COMPANY                       :
FOR LIFE AND HEALTH                          :
INSURANCE,                                   :
     Defendant-Counterclaimant               :
                                             :
              and                            :
                                             :
NORTH AMERICAN COMPANY                       :
FOR LIFE AND HEALTH                          :
INSURANCE,                                   :
     Defendant-Counterclaimant               :
                                             :
              v.                             :
                                             :
BEULAH O’DONNELL, GLEN                       :
BOYER, GENE H. BOYER, ROBERT                 :
K. BOYER, and CRAIG A. HATCH, as             :
Executor of the Estate of Paul E. Boyer,     :
deceased,                                    :
       Counterclaim Defendants               :

                        ORDER FOR INTERPLEADER DEPOSIT

       AND NOW, on this 25th day of January 2021, in accordance with the accompanying

Memorandum, IT IS ORDERED THAT:

          1. Defendant-Counterclaimant North American Company for Life and Health
             Insurance (“Defendant”)’s Motion for Interpleader Deposit (Doc. No. 43) is
             GRANTED;
Case 1:20-cv-00880-YK Document 48 Filed 01/25/21 Page 2 of 3




2. Within twenty-one (21) days of the date of this Order, Defendant shall deposit
   proceeds representing the death benefit due as a result of the death of Paul E.
   Boyer pursuant to the following five annuity contracts (collectively, the “Annuity
   Contracts”), together with any applicable claim interest, with the Clerk of the
   Court pursuant to Federal Rule of Civil Procedure 67(a) (Doc. No. 43-1 ¶¶ 4(a)-
   (e), 5):

       a. Annuity Contract No. 8000051811, representing a death benefit of
          $34,822.44 as of December 31, 2020;

       b. Annuity Contract No. 8000050757, representing a death benefit of
          $73,747.31 as of December 31, 2020;

       c. Annuity Contract No. 8000044840, representing a death benefit of
          $84,385.56 as of December 31, 2020;

       d. Annuity Contract No. 8000047567, representing a death benefit of
          $298,098.65 as of December 31, 2020; and

       e. Annuity Contract No. 8000044839, representing a death benefit of
          $814,186.78 as of December 31, 2020.

3. Defendant is directed to serve a copy of this Order on the Clerk of Court along
   with the certified check, made payable to the Clerk of Court;

4. The funds shall be deposited by the Clerk of Court into the Registry of this Court
   as soon as possible, and the Clerk of Court shall deposit the funds into an interest-
   bearing account in compliance with all provisions of this Court’s Standing Order
   14-1, In re: Order Regarding Deposit and Investment of Registry Funds. These
   funds shall remain on deposit until further Order of the Court;

5. Upon Defendant’s deposit of the proceeds of the Annuity Contracts in accordance
   with this Order:

       a. Defendant shall be DISCHARGED from any and all liability to all
          Counterclaim Defendants, including Plaintiff Beulah O’Donnell and
          Intervenor Glen Boyer, relating to the Annuity Contracts and the death
          benefits payable thereunder;

       b. Defendant shall be RELEASED WITH PREJUDICE from this
          litigation; and

       c. Counterclaim Defendants shall be ENJOINED from instituting or
          prosecuting any proceeding in any state or United States court pertaining

                                     2
Case 1:20-cv-00880-YK Document 48 Filed 01/25/21 Page 3 of 3




           to the death benefits payable as a consequence of the death of Paul E.
           Boyer under Annuity Contracts numbered 8000051811, 8000050757,
           8000044840, 8000047567, and 8000044839.

6. The Court retains jurisdiction over all Counterclaim Defendants, who will be
   compelled to litigate, adjust, and/or settle amongst each other their respective and
   lawful entitlement to the proceeds of the Annuity Contracts to be paid into the
   Court’s Registry by Defendant, or upon their failure to do so, the Court shall settle
   and adjust the claims and determine to whom the proceeds of the Annuity
   Contracts shall be paid;

7. Counsel for Defendant shall serve a copy of this Order and the accompanying
   Memorandum on all parties within seven (7) days of its receipt; and

8. As previously ordered by the Court (Doc. No. 40), the Court will conduct a post-
   discovery telephone conference with the parties on May 6, 2021, at 10:00 a.m., to
   discuss the status of this proceeding. Counsel for Plaintiff Beulah O’Donnell
   shall initiate the telephone call. The telephone number of the Court for purposes
   of this call is 717-221-3990.



                                          s/ Yvette Kane
                                          Yvette Kane, District Judge
                                          United States District Court
                                          Middle District of Pennsylvania




                                     3
